Case 14-31071        Doc 53     Filed 04/04/19     Entered 04/04/19 12:10:39          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-31071
         Benjamin R Rakow
         Kelly C Rakow
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/25/2014.

         2) The plan was confirmed on 10/17/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/08/2016, 07/15/2016, 08/11/2016, 06/12/2017, 06/28/2018.

         5) The case was dismissed on 08/03/2018.

         6) Number of months from filing to last payment: 43.

         7) Number of months case was pending: 55.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,660.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-31071       Doc 53      Filed 04/04/19    Entered 04/04/19 12:10:39                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor            $46,800.00
         Less amount refunded to debtor                          $37.04

 NET RECEIPTS:                                                                                  $46,762.96


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,470.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $2,265.24
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,735.24

 Attorney fees paid and disclosed by debtor:                $530.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 BANK OF AMERICA                Secured             0.00          0.00             0.00           0.00       0.00
 BECKET & LEE LLP               Unsecured      2,308.00       2,308.09         2,308.09        976.56        0.00
 BECKET & LEE LLP               Unsecured      1,001.15       1,001.15         1,001.15        409.99        0.00
 CACH LLC                       Unsecured     18,161.00     18,161.38        18,161.38       7,684.11        0.00
 FORD MOTOR CREDIT CO           Unsecured      1,144.00       8,377.76         8,377.76      3,544.64        0.00
 GREEN TREE                     Unsecured     44,065.00     44,740.87        44,740.87      18,929.92        0.00
 INTERNAL REVENUE SERVICE       Priority          326.67      2,213.49         2,213.49      2,213.49        0.00
 INTERNAL REVENUE SERVICE       Unsecured         326.67        412.70           412.70        163.40        0.00
 MIDLAND FUNDING LLC            Unsecured      4,025.94       4,025.94         4,025.94      1,703.38        0.00
 MIDLAND FUNDING LLC            Unsecured      2,665.00       2,664.52         2,664.52      1,127.36        0.00
 PRESENCE HEALTH                Unsecured         450.00        450.00           450.00        178.17        0.00
 STANISALUS CREDIT CONTROL SERV Unsecured         151.69           NA               NA            0.00       0.00
 STANISCCONTR                   Unsecured         151.00           NA               NA            0.00       0.00
 MIDWEST BONE & JOINT INSTITUTE Unsecured         701.93           NA               NA            0.00       0.00
 MIRAMED REVENUE GROUP LLC      Unsecured         450.00           NA               NA            0.00       0.00
 PELLETTIERI                    Unsecured         648.00           NA               NA            0.00       0.00
 RGS COLLECTIONS                Unsecured      2,308.09            NA               NA            0.00       0.00
 SELECT PORTFOLIO SERVICING     Unsecured           0.00           NA               NA            0.00       0.00
 SHERMAN HEALTH                 Unsecured         801.00           NA               NA            0.00       0.00
 SPRINGLEAF FINANCIAL           Unsecured     21,111.08            NA               NA            0.00       0.00
 JC CHRISTENSEN                 Unsecured      1,001.00            NA               NA            0.00       0.00
 JOHN C BONEWICZ PC/CACH LLC    Unsecured     18,161.00            NA               NA            0.00       0.00
 KANE COUNTY TEACHER            Unsecured     14,993.00            NA               NA            0.00       0.00
 KOHLS/CHASE                    Unsecured      2,308.09            NA               NA            0.00       0.00
 KOHLS/CAPITAL ONE              Unsecured      1,001.00            NA               NA            0.00       0.00
 ASSOCIATE SHERMAN HOSPITAL     Unsecured         647.95           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-31071       Doc 53        Filed 04/04/19    Entered 04/04/19 12:10:39                Desc        Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim         Claim       Principal       Int.
 Name                                 Class   Scheduled        Asserted      Allowed        Paid          Paid
 ARS NATIONAL SERVICES INC        Unsecured         471.20             NA           NA            0.00        0.00
 ASSOCIATED IMAGING SPECIALISTS   Unsecured         111.00             NA           NA            0.00        0.00
 GE CAPITAL BANK                  Unsecured      2,664.52              NA           NA            0.00        0.00
 CAPITAL ONE                      Unsecured      2,308.09              NA           NA            0.00        0.00
 CEP AMERICA ILLINOIS PC          Unsecured         151.69             NA           NA            0.00        0.00
 CHASE                            Unsecured         471.00             NA           NA            0.00        0.00
 CITI BANK                        Unsecured      4,025.94              NA           NA            0.00        0.00
 CREDIT COLLECTION SERVICES       Unsecured      1,001.15              NA           NA            0.00        0.00
 DIAMAND LAW OFFICES PC           Unsecured         111.00             NA           NA            0.00        0.00
 FIRSTAR/US BANK                  Unsecured      1,039.00              NA           NA            0.00        0.00
 SELECT PORTFOLIO SERVICING       Secured        3,605.23         3,605.23     3,605.23      3,605.23         0.00
 SELECT PORTFOLIO SERVICING       Secured             0.00            0.00         0.00           0.00        0.00
 US BANK                          Unsecured           0.00        1,161.58     1,161.58        491.47         0.00


 Summary of Disbursements to Creditors:
                                                                Claim            Principal               Interest
                                                              Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00              $0.00                 $0.00
       Mortgage Arrearage                                    $3,605.23          $3,605.23                 $0.00
       Debt Secured by Vehicle                                   $0.00              $0.00                 $0.00
       All Other Secured                                         $0.00              $0.00                 $0.00
 TOTAL SECURED:                                              $3,605.23          $3,605.23                 $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00              $0.00                 $0.00
        Domestic Support Ongoing                                 $0.00              $0.00                 $0.00
        All Other Priority                                   $2,213.49          $2,213.49                 $0.00
 TOTAL PRIORITY:                                             $2,213.49          $2,213.49                 $0.00

 GENERAL UNSECURED PAYMENTS:                             $83,303.99           $35,209.00                  $0.00


 Disbursements:

        Expenses of Administration                               $5,735.24
        Disbursements to Creditors                              $41,027.72

 TOTAL DISBURSEMENTS :                                                                          $46,762.96




UST Form 101-13-FR-S (9/1/2009)
Case 14-31071        Doc 53      Filed 04/04/19     Entered 04/04/19 12:10:39            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
